     Case: 3:19-cv-00363-TMR Doc #: 9 Filed: 02/14/20 Page: 1 of 5 PAGEID #: 448




                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION

 TAGNETICS, INC.,                                   )   CASE NO. 3:19-cv-363
                                                    )
                  Appellant,                        )   JUDGE THOMAS M. ROSE
                                                    )
          v.                                        )   APPELLANT’S REPLY IN SUPPORT
                                                    )   OF ITS MOTION TO STAY
 KENNETH KAYSER, et al.,                            )   BANKRUPTCY COURT’S OCTOBER
                                                    )   25, 2019 ORDER AND FOR
                  Appellees.                        )   APPROVAL OF A SUPERSEDEAS
                                                    )   BOND

         Appellant Tagnetics, Inc. (“Tagnetics”), by and through its undersigned counsel and

pursuant to FED. R. APP. P. 8(a), files this Reply in Support of its Motion to Stay Bankruptcy

Court’s October 25, 2019 Order and for Approval of a Supersedeas Bond. While Appellees

“oppose” Tagnetics’ Motion, Appellees do not rebut Tagentics’ arguments that demonstrate how

and why Tagentics satisfies the four-part test to be granted a stay. For the reasons discussed in

Tagentics’ Motion and in this Reply, Tagnetics’ Motion to Stay should be granted and a

Supersedeas Bond should be approved.

         With respect to the first part of the test – likelihood of prevailing on the merits – Appellees

contend that they “do not see any error in [the Bankruptcy Court’s] decision[,]” but they do not

provide any argument whatsoever to counter the legal arguments proffered by Tagnetics. For

example, Appellees do not cite a single court decision that contradicts or otherwise undermines

the numerous cases Tagnetics cited that support Tagnetics’ position that the phrase “full mutual

releases (no carve outs)” necessarily applies to related parties, such as parent companies,

subsidiaries, affiliates, officers, and directors. Furthermore, Appellees concede Tagnetics’

alternative position, which is that if this Court were to determine that the phrase “full mutual

releases (no carve outs)” does not apply to related parties then there was no meeting of the minds.



{01412828-1}
     Case: 3:19-cv-00363-TMR Doc #: 9 Filed: 02/14/20 Page: 2 of 5 PAGEID #: 449




In this regard, Appellees contend that they sought an evidentiary hearing “to include the position

that there was no meeting of the minds and therefore the draft Settlement Agreement did not

represent an agreed settlement.” See Opposition [Dkt. No. 8] at 1. Thus, Tagnetics is likely to

prevail on the merits of its appeal and the first part of the test weighs in favor of granting a stay.

         With respect to the second part of the test – irreparable harm – Appellees contend that they

will be irreparably harmed by further delay in receiving the funds they are owed. See Opposition

[Dkt. No. 8] at 3. Appellees even go so far as contending that Tagnetics’ lawyers (and this Court)

should disregard applicable law by contending that “[i]t is not appropriate for the attorneys of

Tagnetics to decide whether these financial strains may or may not incur irreparable harm.” Id.

However, the law Tagnetics cited is clear in that “[m]ere injuries, however substantial, in terms of

money, time and energy necessarily expended in the absence of a stay, are not enough. Michigan

Coalition of Radioactive Material Users, Inc. v. Griepentrog, 945 F.2d 150, 154 (6th Cir. 1991)

(citing Sampson v. Murray, 415 U.S. 61, 90 (1974)). Indeed, “[t]he possibility that adequate

compensatory or other corrective relief will be available at a later date, in the ordinary course of

litigation, weighs heavily against a claim for irreparable harm.” Id. Appellees’ self-serving

opinion(s) in this regard is not sufficient to establish irreparable harm and contradict Sixth Circuit

precedent. Appellees try to buttress their position by contending there is little risk that Tagnetics

may ultimately pay a portion of a settlement that is ultimately ruled not to be enforceable by

arguing “[i]t is very unlikely the Court Order will be eliminated in its entirety resulting in no

settlement between the parties.” See Opposition [Dkt. No. 8] at 3. This position, however, directly

contradicts Appellees’ position that there was no meeting of the minds, which is Tagnetics’

alternate argument. Thus, at the very least, it seems the risk to Tagnetics that it might pay on a

settlement that does not exist is very real. Either way, Appellees fail to show that there is even a



                                                   2
{01412828-1}
       Case: 3:19-cv-00363-TMR Doc #: 9 Filed: 02/14/20 Page: 3 of 5 PAGEID #: 450




minimal risk, let alone a substantial risk, of them suffering irreparable harm if a stay is granted and

the second part of the test weighs in favor of entering a stay.

           With respect to the third part of the test – harm to other parties – Appellees do not proffer

any legitimate basis upon which other parties might suffer harm in the event a stay is entered. In

this regard, Appellees contend that “Tagnetics has additional creditors that have not been paid.”

See Opposition [Dkt. No. 8] at 3. Even if this assertion were true,1 a stay does not affect any other

creditors’ rights whatsoever. Indeed, assuming that there are additional creditors, Appellees

acknowledge that they “are not affiliated with the pro se parties [i.e., Appellees].” Id. Thus, a stay

of the Bankruptcy Court’s October 25, 2019 Order would not affect these alleged creditors in any

way. Moreover, if those creditors believe they have viable claims, nothing is preventing them from

making those claims in a separate proceeding and nothing prevented them from joining in

Appellees’ involuntary bankruptcy proceeding in the first place. Assuming these alleged creditors

are in fact “awaiting the outcome of the settlement before continuing their collection process

against Tagnetics” (as Appellees contend, of which there is no evidence to suggest this is in fact

true),2 that is at best a strategic choice of their own making that would not be affected in any way

by a stay of the Bankruptcy Court’s October 25, 2019 Order. Thus, the third part of the test weighs

in favor of entering a stay.

           Lastly, with respect to the fourth part of the test – public interest – Appellees make several,

mostly incoherent, arguments, none of which demonstrate or even remotely suggest harm to the

public interest. For example, Appellees contend that a stay will “prolong the negotiations with the

pro se parties.” See Opposition [Dkt. No. 8] at 4. Assuming this is true (again, which there is no

evidence to support one way or the other), such an outcome would advance the public interest,


1
    Notably, Appellees proffer no evidence to support this bald assertion.
2
    Id.

                                                            3
{01412828-1}
     Case: 3:19-cv-00363-TMR Doc #: 9 Filed: 02/14/20 Page: 4 of 5 PAGEID #: 451




which is to have parties resolve disputes on their own without resorting to court intervention. Also

by way of example, Appellees refer to some letter to Tagnetics’ shareholders, but they do not cite

to or attach this letter. In addition, Appellees claim that a stay would harm Tagnetics’ shareholders

and customers, but they do not provide any basis to support this conclusion. Even if there were

some evidence proffered by Appellees, which there is not, Tagnetics strongly disagrees with this

assertion and, instead, believes it is protecting its shareholders by ensuring it gets a release that

adequately protects the company and its related parties or, in the alternative, it does not pay a

settlement that does not provide the protection it believes it obtained when it thought it reached a

settlement. Thus, the fourth part of the test weighs in favor of entering a stay.

         For these reasons, as well as those articulated in Tagnetics’ Motion to Stay, the Motion to

Stay and to Approve a Supersedeas Bond should be granted.

Dated: February 14, 2020                              Respectfully submitted,

                                                      /s/ Nicholas R. Oleski
                                                      Robert R. Kracht (0025574)
                                                      Nicholas R. Oleski (0095808)
                                                      MCCARTHY, LEBIT, CRYSTAL
                                                       & LIFFMAN CO., LPA
                                                      101 West Prospect Avenue, Suite 1800
                                                      Cleveland, Ohio 44115
                                                      Telephone:      (216) 696-1422
                                                      Facsimile:      (216) 696-1210
                                                      Email:          rrk@mccarthylebit.com
                                                                      nro@mccarthylebit.com

                                                      Stephen B. Stern (pro hac vice)
                                                      KAGAN STERN MARINELLO & BEARD, LLC
                                                      238 West Street
                                                      Annapolis, Maryland 21401
                                                      Telephone:    (410) 216-7900
                                                      Facsimile:    (410) 705-0836
                                                      Email:        stern@kaganstern.com

                                                      Attorneys for Appellant Tagentics, Inc.



                                                  4
{01412828-1}
     Case: 3:19-cv-00363-TMR Doc #: 9 Filed: 02/14/20 Page: 5 of 5 PAGEID #: 452




                                 CERTIFICATE OF SERVICE

        I hereby certify that on February 14, 2020, a copy of the foregoing Appellant’s Reply in
Support of its Motion to Stay Bankruptcy Court’s October 25, 2019 Order and for Approval of a
Supersedeas Bond was served (i) electronically on the date of filing through the Court’ s ECF
System on all ECF participants registered in this case at the email address registered with the court
and (ii) electronically by email on counsel for Tagnetics, Inc., Stephen Stern, Esq.
(Stern@kaganstern.com), Douglas Draper, Esq. (ddraper@hellerdraper.com) and Leslie Collins,
Esq. (lcollins@hellerdraper.com), and (iii) by ordinary U.S. Mail on February 14, 2020 addressed
to:

Kenneth W Kayser
PO Box 115
Catawba, VA 24070

Ronald E. Early
6429 Winding Tree Drive
New Carlisle, OH 45344

Jonathan Hager
842 Paint Bank Road
Salem, VA 24153

MaryAnne Wilsbacher
Office of the United States Trustee
170 North High Street
Suite 200
Columbus, Ohio 43215


                                                      /s/ Nicholas R. Oleski
                                                      Nicholas R. Oleski (0095808)




                                                 5
{01412828-1}
